                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


ERNEST R. PARKER ,

                  Petitioner,

      v.                                         Case No. 16-cv-939-pp

UNITED STATES OF AMERICA,

                  Respondent.


UNITED STATES OF AMERICA,

                  Plaintiff,

      v.                                         Case No. 92-cr-178-pp

ERNEST R. PARKER,

                  Defendant.


  ORDER GRANTING JOINT MOTION FOR RELIEF TO GRANT THE §2255
  PETITION (DKT. NO. 17), GRANTING PETITIONER’S AMENDED MOTION
TO VACATE, SET ASIDE OR CORRECT SENTENCE UNDER 28 U.S.C. §2255
 IN CASE NO. 16-CV-939 (DKT. NO. 4), REOPENING CASE NO. 92-CR-178,
     VACATING JUDGMENT OF CONVICTION IN CASE NO. 92-CR-178,
GRANTING THE JOINT MOTION FOR A RESENTENCING HEARING IN CASE
   NO. 92-CR-178 (DKT. NO. 306 OF THAT CASE) AND ORDERING THE
        PROBATION OFFICE TO PROVIDE THE COURT WITH AN
       UPDATE/ADDENDUM TO THE PSR BY DECEMBER 21, 2018


      On October 30, 2018, the parties filed a joint motion asking the court to

grant the pending §2255 petition, reopen criminal Case No. 92-cr-178, vacate

the criminal judgment of conviction and set the criminal case for a

resentencing hearing. Dkt. No. 15. In support of the joint motion, the parties


                                       1
cite Cross v. United States, 892 F.3d 288, 307 (7th Cir. 2018) (reh’g denied

August 31, 2018), which held that prisoners sentenced as career offenders

under the pre-Booker guidelines’ residual clause are entitled to relief. The court

agrees that Cross applies to the petitioner’s case. Judge Robert W. Warren

sentenced the petitioner as a career offender in 1993, when the Sentencing

Guidelines were mandatory; he imposed a sentence of 420 months’

imprisonment to run consecutively with a previously-imposed sentence in a

drug case. Under Cross, the court will resentence the petitioner without the

career-offender enhancement.

      The court GRANTS the joint motion for relief to grant the §2255 motion.

Dkt. No. 17.

      The court GRANTS the petitioner’s amended motion to vacate, set aside

or correct sentence under 28 U.S.C. §2255. Dkt. No. 4.

      The court ORDERS the clerk of courts to reopen criminal Case No 92-cr-

178. The court VACATES the judgment of conviction in Case No. 92-cr-178.

The court GRANTS the parties’ joint motion for a resentencing hearing. United

States v. Parker, 92-cr-178, dkt. no. 306. The court ORDERS the U.S.

Probation Office to prepare an update/addendum to the presentence




                                        2
investigation report, to be filed on the docket by the end of the day on

December 21, 2018. The court’s staff will contact the parties to set a date

for resentencing.

      Dated in Milwaukee, Wisconsin this 19th day of November, 2018.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                        3
